DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Dean (Reg. No. 61570) on 7/29/2022.
In the claims:
Re claim 11, line 1 the limitation of “A computer program stored in a non-transitory computer readable storage medium” has been changed to ---A non-transitory computer readable storage medium storing a computer program---.

Allowable Subject Matter
Claims (1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “As amended, each of claims 1, 11 and 12 requires generating first result information related to a target object of a plurality of target objects from the input image based on a neural network-based detection model trained based on a training data set including at least one training image and Ground Truth (GT) data corresponding to each training image, where the GT data includes a channel including adjacent area information about an area adjacent between the target object and another of the plurality of target objects, wherein the channel comprises a data set having a value allocated to at least one pixel included in the input image. These limitations are not taught, suggested or motivated by the cited reference.  
In other words, the claims are amended to further define the channel in that the channel includes adjacent area information about an area adjacent between the target object and another of the plurality of different target objects and comprises a data set having a value allocated to at least one pixel included in the input image. Applicant’s specification describes the advantages of training the neural network-based detection model with the channel:  When the neural network-based detection model is trained with the second channel including the adjacent area information about the area adjacent between the two different target objects according to the present disclosure as a part of the GT data, decomposition performance of the trained detection model is improved. That is, in a training environment where there is a risk of being recognized the plurality of target objects within the image as one target object due to the close presence of the plurality of target objects, it is possible to accurately recognize the adjacent area between the target object and separate different target objects by using the second channel according to the present disclosure in the training process of the detection model. This has the advantage of obtaining a trained neural network-based detection model with higher resolution than a detection model trained by other methods. See page 27, lines 6-17.  The Office argues that Price teaches a channel including adjacent area information referencing a boundary indicator along training image 320a thereby suggesting a boundary and citing to Figure 3B of Price. Applicant respectfully disagrees. By this response, the claims are amended to clarify that the channel includes adjacent area information about an area adjacent between the target object and another of the plurality of different target objects and that the channel comprises a data set having a value allocated to at least one pixel included in the input image.
Contrary to the Office’s assertion, Price fails to disclose a channel comprising a data set having a value allocated to at least one pixel included in the input image, and where the channel includes adjacent area information about an area adjacent between the target object. Price discusses that the system can generate negative training indicators 322a-322c, which are outside of the target training object 310. See [0104]. The negative training indicators correspond to untargeted objects. See | [0105]. Price fails to describe a channel defined by a data set having a value allocated to at least one pixel and that includes adjacent area information about an area adjacent between the target object. The mere fact that something is visible is not equivalent to creating a data set defining the channel.” (See applicant’s remarks dated 7/18/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 29, 2022